Title: John Adams to Thomas Barclay, 23 April 1784
From: Adams, John
To: Barclay, Thomas


        
          Dear Sir
          The Hague 23. April 1784.
        
        I have this Moment the Pleasure of your Letter of the 18. The Bills you mention, which were only accepted by me, and were paid

by Fizeau & Co in Behalf of Dr Franklin, or Mr Ferdinand Grand, are the proper Vouchers of those Gentlemen, and will Speak for themselves. They are the Vouchers which Mr Grand must produce to you, in Support of his Account. I have no right to demand them, and Suppose I should be refused them, if I asked for them.— I ought to be.— I have already given you my Account of the Bills I accepted, their Dates Sums &c, which will be your Check, wherewith to compare Mr Grands Account, and the Accepted and paid Bills his Vouchers.
        I rejoice with you in the Increase of your Family and in their Health. You will Soon have the Satisfaction I hope to hear of the Arrival of your Tobacco ship.
        I cannot know my own mind, respecting the House, for I know not what Congress intend to do with me. I shall leave this quiet retreat with regret, but as upon the whole it appears the Congress intend I shall be at or near Paris for sometime, I pray you to engage your House at Auteuil for me, upon the best Terms you can. I have a well grounded Aversion for putrid Streets and Gragts, and Affection for the pure Air of Auteuil and the Bois de Boulogne. But if Congress Should change their Minds and order me back to the Hague, I shall charge the duplication of Rent, to the United States and hope that you would think it, but reasonable.
        With Affection &c
        
          pray let me know when I may take Possession of the House, for this will be Some rule for my coming to Paris.
        
      